Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing USAA Auto Owner Trust 2009-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 Determination Date 5/13/2009 Record Date 5/14/2009 Collection Period # End Date 4/30/2009 Payment Date 5/15/2009 Acceleration Event (1yes; 0no)? 0 I. Available Collections A. Credits 1. Scheduled Payments from Obligors Applied to a. Scheduled Principal Payments $ b. Scheduled Interest Payments $ c. Total Scheduled Payments (a+b) $ 2. Prepayment Activity a. Principal Collections $ b. Interest Collections $ c. Total (a+b) $ 3. Repurchase Amount From Repurchased Receivable a. Principal Payments $ - b. Interest Payments $ - c. Total (a+b) $ - 4. Recovery of Defaulted Receivable a. Principal Recovery Amount $ - b. Principal Balance of Defaulted Receivable $ - c. Net Principal loss (Realized Loss) $ - 5. Available Collections a. Available Principal Collections $ b. Available Interest Collections $ c. Interest Advance by Servicer $ d. Reimbursement of Advance $ - e. Available Collections (a+b-d) $ II. Available Funds A. Available Collections $ B. Reserve Fund Excess Amount $ - C. Required Yield Supplement Account Draw Amount N/A D. Available Funds $ III. Available Funds A. Available Funds $ B. Reserve Fund Draw Amount (Total Required Payments minus Available Funds) $ - C. Available Funds (a+b) $ IV. Investment Income A. Investment Income on Collection Account (as of month end) $ V. Receivable Pool & Note Balance A. Original Principal Pool Balance $ B. Principal Pool Balance as of the Beginning of the Collection Period $ C. Principal Pool Balance as of the End of the Collection Period $ D. Aggregate Note Balance as of the End of the prior Payment Date $ E. Aggregate Note Balance as of the End of the related Payment Date $ F. Aggregate Class A Notes Balance as of the End of the prior Payment Date $ G. Aggregate Class A Notes Balance as of the End of the related Payment Date $ H. Class B Notes Balance as of the End of the prior Payment Date $ I. Class B Notes Balance as of the End of the related Payment Date $ VI. Class A and Class B Principal Balances For the Collection Period A. Principal Balance 1. Class A-1 Beginning Balance $ 2. Class A-1 Ending Balance $ 3. Class A-2 Beginning Balance $ 4. Class A-2 Ending Balance $ 5. Class A-3 Beginning Balance $ 6. Class A-3 Ending Balance $ 7. Class A-4 Beginning Balance $ 8. Class A-4 Ending Balance $ 9. Class B Beginning Balance $ Class B Ending Balance $ 1 USAA Auto Owner Trust 2009-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 Determination Date 5/13/2009 Record Date 5/14/2009 Collection Period # End Date 4/30/2009 Payment Date 5/15/2009 VII. Reserve Account Balance For the Collection Period A. Initial Reserve Account Deposit $ B. Beginning Reserve Account Balance $ C. Investment Income on Reserve Account Balance (as of month end) $ D. Reserve Account Excess Amount $ - E. Reserve Fund Draw Amount $ - F. Withdrawal from Reserve Account to reimburse Servicer Advance on Defaulted loans $ - G. Maximum Reserve Amount Available for Draw $ H. Ending Reserve Account Balance $ VIII. Yield Supplement Account for the Collection Period N/A A. Initial Yield Supplement Amount N/A B. Required Yield Supplement Amount as of the End of the Prior Collection Period N/A C. Required Yield Supplement Amount as of the End of the Related Collection Period N/A D. Investment Income on Yield Supplement Amount N/A E. Required Yield Supplement Account Draw Amount N/A F. Ending Yield Supplement Amount N/A IX. Summary of Cash Disbursements A. Investment Income on Collection Account (as of Month End) to Servicer $ B. Available Funds $ C. Reimbursement of Advance by Servicer $ - D. Reimbursement of Servicer Advances on Defaulted Loans from Reserve Account $ - E. Payment of Servicing Fee $ F. Interest paid to Class A Notes 1. Class A-1 Notes $ 2. Class A-2 Notes $ 3. Class A-3 Notes $ 4. Class A-4 Notes $ 5. Total $ G. First Priority Principal Payment Amount $ H. Interest paid to Class B Notes $ I. Principal paid to Class A Notes Including First Priority Principle Amounts 1. Class A-1 Notes $ 2. Class A-2 Notes $ - 3. Class A-3 Notes $ - 4. Class A-4 Notes $ - 5. Total $ J. Principal paid to Class B Notes $ - K. Deposit from Remaining Available Funds to fund Reserve Account $ L. Remaining Available Funds Released to Certificate Distribution Account $ - X. Scheduled Monthly Interest Distribution A. Available Funds $ B. Reimbursement of Servicer Advance 1. Prior Advance Outstanding $ - 2. Reimbursement of Prior Advance Outstanding on Defaulted Loans $ - 3. Reimbursement of Prior Advance Outstanding on Delinquent Loans (Obligor Payments) $ - 4. Total Unreimbursed Advance Outstanding (incl. current Interest Advance) $ 5. Reimbursement of Prior Advance Outstanding on Defaulted loans from Reserve Account $ - 6. Total Reimbursement of Advances paid $ - 7. Current Interest Advance by Servicer $ C. Available Funds $ D. Servicing Fee 1. Current Servicing Fee Accrued $ 2. Unpaid Servicing Fees From Prior Collection Periods $ - 3. Total Servicing Fee Due $ 4. Payment of Servicing Fee from Available Funds $ 5. Payment of Servicing Fee from Reserve Account Draw Amount $ - 6. This period unpaid Servicing Fee $ - E. Total Servicing Fee paid $ F. Remaining Available Funds $ 2 USAA Auto Owner Trust 2009-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 Determination Date 5/13/2009 Record Date 5/14/2009 Collection Period # End Date 4/30/2009 Payment Date 5/15/2009 G. Class A Accrued Note Interest 1. Class A-1 Interest Rate % a. Class A-1 Accrual Days 23 2. Class A-1 Monthly Interest $ 3. Class A-1 Interest Carryover Shortfall $ - 4. Class A-1 Interest on Interest Carryover Shortfall $ - 5. Class A-1 Accrued Note Interest $ 6. Payment of Class A-1 Accrued Note Interest from Available Funds $ 7. Payment of Class A-1 Accrued Note Interest from Reserve Account Draw Amount $ - 8. This period Class A-1 Interest Carryover Shortfall $ - 1. Class A-2 Interest Rate % a. Class A-2 Accrual Days 23 2. Class A-2 Monthly Interest $ 3. Class A-2 Interest Carryover Shortfall $ - 4. Class A-2 Interest on Interest Carryover Shortfall $ - 5. Class A-2 Interest Distributable Amount $ 6. Payment of Class A-2 Accrued Note Interest from Available Funds $ 7. Payment of Class A-2 Accrued Note Interest from Reserve Account Draw Amount $ - 8. This period Class A-2 Interest Carryover Shortfall $ - 1. Class A-3 Interest Rate % a. Class A-3 Accrual Days 23 2. Class A-3 Monthly Interest $ 3. Class A-3 Interest Carryover Shortfall $ - 4. Class A-3 Interest on Interest Carryover Shortfall $ - 5. Class A-3 Accrued Note Interest $ 6. Payment of Class A-3 Accrued Note Interest from Available Funds $ 7. Payment of Class A-3 Accrued Note Interest from Reserve Account Draw Amount $ - 8. This period Class A-3 Interest Carryover Shortfall $ - 1. Class A-4 Interest Rate % a. Class A-4 Accrual Days 23 2. Class A-4 Monthly Interest $ 3. Class A-4 Interest Carryover Shortfall $ - 4. Class A-4 Interest on Interest Carryover Shortfall $ - 5. Class A-4 Accrued Note Interest $ 6. Payment of Class A-4 Accrued Note Interest from Available Funds $ 7. Payment of Class A-4 Accrued Note Interest from Reserve Account Draw Amount $ - 8. This period Class A-4 Interest Carryover Shortfall $ - 1. Total Class A Accrued Note Interest $ 2. Payment of Class A Accrued Note Interest from Available Funds $ 3. Payment of Class A Accrued Note Interest from Reserve Account Draw Amount $ - 4. This period Class A Interest Carryover Shortfall $ - H. Total Interest paid to Class A Notes $ I. Remaining Available Funds $ J. First Priority Principal Amount 1. Principal Pool Balance as of the End of the Collection Period $ 2. Aggregate Class A Note Balances prior to Payment Date $ 3. First Priority Principal Payment Amount Payable $ 4. First Priority Principal Payment Amount From Available Funds $ 5. Payment of First Priority Principal Payment Amount From Reserve Account Draw Amount $ - 6. Aggregate First Priority Principal Payment Amount $ K. Remaining Available Funds $ 3 USAA Auto Owner Trust 2009-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 Determination Date 5/13/2009 Record Date 5/14/2009 Collection Period # End Date 4/30/2009 Payment Date 5/15/2009 L. Class B Accrued Interest 1. Class B Interest Rate % a. Class B Accrual Days 23 2. Class B Monthly Interest $ 3. Class B Interest Carryover Shortfall $ - 4. Class B Interest on Interest Carryover Shortfall $ - 5. Class B Accrued Interest $ 6. Payment of Class B Accrued Interest from Available Funds $ 7. Payment of Class B Accrued Interest from Reserve Account Draw Amount $ - 8. This period Class B Interest Carryover Shortfall $ - M. Total Interest paid to Class B Notes $ N. Remaining Available Funds $ XI. Scheduled Monthly Principal Distributions A. Remaining Available Funds $ B. Class A Principal Distribution Amount 1. Beginning Class A-1 Principal Balance $ 2. Class A-1 Monthly Principal $ 3. Class A-1 Principal Distribution Amount $ 4. Payment of Class A-1 Principal Distribution Amount As First Priority Principal Payment Account $ 5. Payment of Class A-1 Principal Distribution Amount from Available Funds $ 6. Payment of Class A-1 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-1 Principal Balance $ Total Principal paid to Class A-1 Notes $ 1. Beginning Class A-2 Principal Balance $ 2. Class A-2 Monthly Principal $ - 3. Class A-2 Principal Distribution Amount $ - 4. Payment of Class A-2 Principal Distribution Amount As First Priority Principal Payment Account $ - 5. Payment of Class A-2 Principal Distribution Amount from Available Funds $ - 6. Payment of Class A-2 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-2 Principal Balance $ Total Principal paid to Class A-2 Notes $ - 1. Beginning Class A-3 Principal Balance $ 2. Class A-3 Monthly Principal $ - 3. Class A-3 Principal Distribution Amount $ - 4. Payment of Class A-3 Principal Distribution Amount As First Priority Principal Payment Account $ - 5. Payment of Class A-3 Principal Distribution Amount from Available Funds $ - 6. Payment of Class A-3 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-3 Principal Balance $ Total Principal paid to Class A-3 Notes $ - 1. Beginning Class A-4 Principal Balance $ 2. Class A-4 Monthly Principal $ - 3. Class A-4 Principal Distribution Amount $ - 4. Payment of Class A-4 Principal Distribution Amount As First Priority Principal Payment Account $ - 5. Payment of Class A-4 Principal Distribution Amount from Available Funds $ - 6. Payment of Class A-4 Principal Distribution Amount from Reserve Account Draw Amount $ - 7. Ending Class A-4 Principal Balance $ Total Principal paid to Class A-4 Notes $ - 1. Total Class A Principal Distribution Amount $ 2. Payment of Class A Principal Distribution Amount from Available Funds $ 3. Payment of Class A Principal Distribution Amount As First Priority Principal Payment Account $ 4. Payment of Class A Principal Distribution Amount from Reserve Account Draw Amount $ - C. Total Principal paid to Class A Noteholders $ D. Remaining Available Funds $ 4 USAA Auto Owner Trust 2009-1 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 1 Determination Date 5/13/2009 Record Date 5/14/2009 Collection Period # End Date 4/30/2009 Payment Date 5/15/2009 E. Class B Principal Distribution Amount 1. Beginning Class B Principal Balance $ 2. Class B Monthly Principal $ - 3. Total Class B Principal Distribution Amount $ - 4. Payment of Class B Principal Distribution Amount from Available Funds $ - 5. Payment of Class B Principal Distribution Amount from Reserve Account Draw Amount $ - 6. Ending Class B Principal Balance $ Total Principal paid to Class B Notes $ - F. Total Principal paid to Class B Notes $ - G. Remaining Available Funds $ XII. Required Reserve Account Amount for Next Distribution
